Citation Nr: 1714153	
Decision Date: 05/01/17    Archive Date: 05/11/17

DOCKET NO.  12-22 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a right leg/knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a back disability. 


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to July 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision from the United States Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Veteran appeared before the undersigned Veterans Law Judge (VLJ) at a video hearing in August 2013.  A transcript of the hearing has been associated with the claims file. 

This matter was previously remanded by the Board in December 2014 in order to obtain VA treatment records from the 1980s, as well as the Veteran's military personnel file.  The record contains correspondence from February 2015 indicating that electronic and paper searches for the Veteran's VA treatment records were unsuccessful.  The Veteran's military personnel file was obtained.  The Board finds that there has been substantial compliance with the Board's prior remand directives, and appellate review may proceed to the merits of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran's right knee disability was not caused or aggravated by any disease, injury, or incident in service.

2.  The evidence demonstrates that the Veteran has no current left knee disability. 

3.  The evidence demonstrates that  the Veteran's low back disability was not caused or aggravated by any disease, injury, or incident in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for right leg/knee disability are not met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for left knee disability are not met.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for service connection for low back disability are not met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA's duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) was satisfied by letters in December 2008 and March 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

As to VA's duty to assist, all necessary development has been accomplished.  The Veteran's service treatment records, military personnel records, and post-service private medical records have been obtained.  At the August 2013 Board hearing, the Veteran testified that he received VA treatment in the early 1980s.  An exhaustive search for these VA treatment records resulted in a negative response.  The Veteran has not identified any other relevant records aside from those that are already in evidence.  The Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

VA also satisfied its duty to obtain a medical examination.  A VA examination was conducted in May 2009 and an addendum medical opinion was provided in August 2009.  The examiner took a comprehensive report of the Veteran's medical history, reviewed relevant medical records, including the Veteran's service treatment records, conducted a thorough physical examination, ordered and reviewed diagnostic imaging, and provided adequate discussion of relevant symptomatology, or lack thereof, and etiology of the Veteran's conditions.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  The Board finds the examination and associated opinion/rationale to be adequate. 

Additionally, the Veteran provided testimony at a video hearing in August 2013.  During such a hearing, the VLJ has a duty to fully explain the issues and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010); 38 C.F.R. 3.103(c)(2) (2016).  In the present case, the undersigned VLJ clearly set forth the issues to be discussed, sought to identify pertinent evidence not currently associated with the claims file, and elicited further information as to the dates and locations of treatment when appropriate.  The hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claim.  The Board finds that VA fully complied with the duties set forth in 38 C.F.R. 3.103 (c)(2) and Bryant.

With the above considerations in mind, the Board concludes that VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.

II.  Lay Statements 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

Once competency has been established, the Board is charged with the duty to assess the credibility and the weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In evaluating credibility and evidentiary weight, the Board may consider the internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

During his August 2013 video hearing, the Veteran made several statements on behalf of his claims.  The Veteran indicated that in March 1983 he fell down a flight of stairs resulting in knee and back injuries.  He further testified that such injuries gave rise to several visits to Balboa Hospital and casting of his knee.  The Veteran did not clarify which knee he was referencing.  The Board has reviewed the Veteran's entire service treatment records, which contain comprehensive medical records from the Naval Regional Medical Center in San Diego, California, also known as Balboa Hospital, which fail to substantiate his claims that either knee required casting.  

Additionally, the Veteran offered his lay opinion that his knee and back problems were the result of the fall down the stairs that occurred while in active service.  However, as a lay observer, the Veteran lacks the medical training and expertise to provide a complex medical opinion as to the etiology of his claimed disabilities.  Accordingly, this statement is not probative and will be given no evidentiary value. 

The Board also observes that the Veteran testified he immediately sought VA treatment for his right knee after military discharge due to pain.  However, the Veteran's service treatment records do not document any right knee injuries while in service.  Instead, the service treatment records describe complaints and treatment for right leg calf muscle pain, but no knee joint pain.  Post-service medical records were entirely silent regarding right knee complaints until January 2003, when the Veteran was treated for a torn right knee meniscus, secondary to a specific twisting injury he sustained in December 2002.  

The VA attempted to get the Veteran's VA treatment records from the early 1980s to corroborate the Veteran's testimony of immediate post-service care, but a records custodian indicated an exhaustive electronic and paper search failed to produce any medical records under the Veteran's name.  When specifically questioned by the undersigned regarding his treatment between 1983 and 2000, the Veteran was evasive and offered generalities regarding his course of treatment.  In light of these inconsistencies, the Board concludes the Veteran's testimony on this issue is not credible or worthy of evidentiary consideration.  

Lastly, the Veteran testified that he was medically discharged from service due to the knee and back claims for which he now seeks entitlement to service connection.  However, the Veteran's military personnel records are clear that the Veteran received an entry level separation discharge due his violation of article 134 of the United States Code of Military Justice for in-service use of marijuana, as well as demerits demonstrating an inability to abide by the rules and regulations of the Navy.  The Entry Level Review Board Report explicitly stated "[t]his member has no mental or physical disabilities which would warrant his discharge by reason of physical disability."  While he was in medical hold due to some injuries (discussed more below), there was no indication in the records any of those injuries/conditions led to his discharge from service, and the personnel records clearly show he did not receive a medical discharge.  Accordingly, the Board concludes that the Veteran's testimony that his claimed conditions resulted in medical discharge are patently false and entitled to no evidentiary consideration.

III.  Service connection

The Veteran seeks entitlement to service connection for a right knee disability, a left knee disability, and a low back disability.  He contended in his August 2013 hearing that these claims result from injuries he sustained while on active duty. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  As a general matter, service connection for a disability requires competent evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease incurred during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Additionally, service connection may be established on a presumptive basis for those "chronic diseases" specifically outlined in 38 C.F.R. 3.309(a).  As discussed in depth below, the evidence of record does not contain any indication that the Veteran's claims of entitlement to service connection for left and right knee disabilities involve any of the "chronic diseases" outlined in 38 C.F.R. 3.309(a); thus, presumptive service connection analysis is not warranted for these claims.  In regards to the Veteran's claim of service-connection for a low back disability, the evidence contains a diagnosis of lumbar degenerative disc disease, which is not the same as arthritis (which is one of the chronic diseases set forth in 38 C.F.R. 3.309(a)).  However, even if presumptive service connection did apply to the back condition, there is no persuasive evidence the condition manifested within one year of service.   


A.  Right knee disability

The Veteran's service treatment notes document his March 1983 complaints of a right leg calf muscle strain, which given the lack of follow-up treatment appears to have resolved within a few days.  The last entry five days after the first complaint indicated that he was responding to treatment.  He was given a couple more days in medical hold.  Three days later he was released from medical hold.  After he then incurred a left knee injury (discussed below) and was released from medical hold for that, he fell scraping his knees, and part of the assessment in May 1983 was CMP (chondromalacia patella) bilaterally and abrasions.  He was told to return in three weeks.  When he did, he reported his knees were much improved, but stated he could not walk long distances.  The abrasions had healed and he had full range of motion.  The assessment was he was clinically improved and had some functional overlay.  The Veteran reported an administrative discharge was pending, so he was released from medical hold, awaiting discharge.

After that, the record is devoid of any further right leg complaints until 2003.  Private treatment notes dated in January 2003 indicate that the Veteran sustained a twisting injury to his right knee in December 2002 while descending down stairs.  The Veteran was diagnosed with a right knee medial meniscus tear which resulted in a right knee arthroscopy and partial medial meniscectomy.  In May 2009, the Veteran received a VA examination.  An x-ray of the right knee was unremarkable.  After a clinical evaluation and a review of the medical evidence pertinent to the Veteran's claim, the examiner stated "[k]nee examinations and imaging finding are unremarkable...right knee injury, cartilage tear, and subsequent injury clearly occurred in 2002 while an inmate at a correction facility.  This patient's current knee compliants [sic] are not related to service."  

As it stands, the record contains no competent evidence showing a causal link between the Veteran's acute in-service complaints of right leg calf muscle strain and knee pain and his subsequent post-operative right knee medial meniscus repair, performed nearly twenty years after military discharge.  There was no indication at the time of the 2002 injury that the Veteran had a history of chronic knee problems.  Since there is no objective medical evidence of record documenting a nexus between the Veteran's current right knee disability and any injury or disease incurred during service, entitlement to service connection for a right knee disability must be denied.  

B.  Left knee disability

The Veteran's service treatment notes contain evidence of a left knee injury sustained in March 1983.  It was reported that the Veteran injured his left knee when it was slammed in a door and that it subsequently collapsed while he was walking down stairs.  He was referred to orthopedics.  While an April 1983 x-ray of the left knee was unremarkable, the Veteran was diagnosed with grade I lateral collateral ligament injury.  He was placed on medical hold at the end of March 1983, then in a knee immobilizer in April 1983.  At the end of April 1983, he was to begin exercises to progressive ambulation, and in mid-May 1983 it was noted he should discontinue crutches and increase activity gradually.  A few days later he reported he fell scraping his knees and he had abrasions.  As noted above, the assessment was chondromalacia patella, but by a few weeks later his knees had clinically improved.

Although there is a record of treatment in service for a left knee condition, no permanent residual or chronic disability subject to service-connection is shown by the service treatment records or demonstrated by the post-service medical evidence.  Indeed, from 1983 to present, the record contains no evidence whatsoever of continued left knee complaints or resulting treatment.  In May 2009, the Veteran was afforded a VA examination to assess, in part, the severity of his claimed left knee condition.  An x-ray of the left knee was obtained and reported as unremarkable.  Likewise, clinical evaluation of the left knee failed to show any abnormalities.  The Veteran exhibited normal motor strength and no pain after repetitive testing.  The examiner noted no lateral collateral ligament or medial collateral ligament laxity in the left knee.  The VA examiner provided no current diagnosis of a left knee condition and concluded that the Veteran's in-service left knee lateral collateral ligament injury had long since resolved. 

The presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  Hence, where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353, 1356 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Based on the totality of the evidence, entitlement to service connection for a left knee disability is denied.  The competent evidence of record simply does not support a finding of current left knee disability upon which to predicate a grant of service connection. 

C.  Low back disability

The Veteran's service treatment notes contain a single mention of back pain while in active service.  In March 1983, the Veteran experienced an isolated and acute incident of low to mid back pain while bending over to tie his shoes.  He was diagnosed with a low back strain.  The Veteran's service treatment records contain no further mention of low back complaints.  Although he was treated for his knees after March 1983, he did not raise additional complaints of back pain.  Similarly, post-service private treatment records reveal no evidence of a continuing low back disability.  In fact, the record contains no medical evidence of treatment for low back complaints from March 1983 until the Veteran's VA examination in May 2009.  

During the Veteran's May 2009 VA examination, the examiner noted tenderness in the sacroiliac joints bilaterally.  An x-ray of the Veteran's lumbar spine revealed mild narrowing of L5/S1 disc space.  A thoracic spine x-ray was unremarkable aside from the presence of small anterior osteophytes.  The VA examiner diagnosed the Veteran with a low back strain.  In an August 2009 addendum opinion, the VA examiner rendered a negative etiological opinion explicitly finding that "there is no correlation between the Veteran's current mild L5/S1 diminished disc space, noted on the x-ray of 5-4-09, and his back complaints currently or in 1983.  No radicular symptoms were present in 1983, or are present currently.  This represents a myofascial back strain (lateral shift) which resolved years ago and is certainly not present on his most recent examination."

In sum, there is no competent medical evidence or opinion of record to support the Veteran's assertion that his current low back complaints are etiologically related to his active service.  Accordingly, entitlement to service connection for a low back disability is denied.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a right knee disability, a left knee disability, and a low back disability.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since the preponderance of the evidence is against the claims, the benefit of the doubt doctrine does not apply and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant."); Gilbert, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a right leg/knee disability is denied.

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a low back disability is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


